 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarrard Convalescent Home,Incorporated and Na-tionalUnion of Hospital and Nursing Home Em-ployees,Local 1199H,Retail,Wholesale and De-partmentStoreUnion,AFL-CIO.Case9-CA-6534September 18, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn October 12, 1972, the National Labor Rela-tions Board issued its Decision and Order directingthat Respondent make whole certain employees fortheir losses resulting from Respondent's unfair laborpractices in discharging them in violation of Section8(a)(3) and (1) of the National Labor Relations Act,as amended.' On January 23, 1974, the United StatesCourt of Appeals for the Sixth Circuit issued its judg-ment enforcing the Board's Order in full 2 On August13, 1974, the Regional Director for Region 9 issued aBackpay Specification and Notice of Hearing towhich Respondent filed an answer. On September25, 1974, counsel for General Counsel moved for aSummary Judgment which was denied by directionof the Board on December 3, 1974. A hearing washeld before Administrative Law Judge Milton Januson April 17, 1975, at Cincinnati, Ohio, for the pur-pose of determining the amount of backpay due thediscriminatees.On June 26, 1975, AdministrativeLaw Judge Milton Janus issued the attached Supple-mental Decision in which he found that the discrimi-natees were entitled to backpay as set forth oppositetheir names in his recommended Order. Thereafter,theRespondent filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this preceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommended' 199 NLRB711 (1972)'489F 2d 736 (C.A. 6, 1974)Order of the Administrative Law Judge and herebyorders that the Respondent, Garrard ConvalescentHome, Incorporated, Covington, Kentucky, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: On October12, 1972, the Board issued its Decision and Order, 199NLRB 711, directing Respondent,inter alia,to make wholethreeemployeesfortheirlossesresultingfromRespondent's unfair labor practices in violation of Section8(a)(3) and (1) of the Act. On January 23, 1974, the UnitedStatesCourt of Appeals for the Sixth Circuit issued itsJudgment enforcing the Board's Order in full, 489 F.2d736.A controversy having arisen over the amount of backpaydue two of the discriminatees, Lula Hurry and Ethel Smith,the Regional Director for Region 9 issued a Backpay Spec-ification and Notice of Hearing on August 13, 1974.' OnSeptember 6, the Regional Director granted Respondentan extension of time within which to file an answer to thebackpaj specification, and an answer was filed on Septem-ber 20.On September 25, 1974, counsel for the General Counselin Region 9 filed with the Board a Motion for SummaryJudgment with a supporting Memorandum, alleging thatRespondent's answer raised no litigable issues and request-ing that its affirmative defenses be stricken because theyfailed to comport with the requirements of specificity andparticularized pleadings, within the meaning of Section102.54(b) and (c) of the Board's Rules and Regulations.On December 3, 1974, the Associate Executive Secre-tary,by direction of the Board,issued anOrder whichreads, in pertinent part, as follows:Upon due consideration, the Board is of the opinionthat the Answer, to the extent that it disputes generallythe accuracy of the backpay computations, a matterwithin the Respondent's knowledge, fails to comportwith the requirements of specificity in Section 102.54of the Board's Rules and Regulations and therefore isstricken.,However, to the extent that the Answer dis-putes the amount of net interimearnings, it therebyraises substantial and material questions of fact con-cerning interim earnings which cannot be resolvedwithout a hearing.2 Accordingly,' SeeInterstate EquipmentCo., Inc,186 NLRB 121.2Net interim earnings are generally not matters within the knowl-edge of the Respondent,and a denial or dispute with respect thereto issufficient under Section102.54of the Board's Rules and Regulations1No claim was made as to the third discriminatee,Judy Guy, since theRegional Director had determined that she had been unable to work duringthe entire backpay period.2The answer asserted that the computations of backpay due to Hurry andSmith were incorrectly computed, and that documentation concerning theirnet interim earnings had not been provided the Respondent.220 NLRB No. 77 GARRARDCONVALESCENTHOME, INC.451IT IS HEREBY ORDERED that the Counsel for the Gener-al Counsel'sMotion for Summary Judgment be, and ithereby is,denied.A hearing was held before me on April17, 1975, at Cin-cinnati,Ohio.Upon theentire record in this proceeding,including my observation of the witnesses,and after dueconsideration of the General Counsel's oral argument andthe brief filedby theRespondent,Imake the followingfindings of fact and conclusions of law:Preliminary MattersAt the opening of the hearing, the General Counselmade a motion to limit Respondent in the presentation ofits case to evidence as to the claimants'net interim earn-ings only, on the ground that the Board'sOrder of Decem-ber 3, precluded examination of all other matters.Respon-dent conceded,in effect,that under the BoardOrder itcould not litigate the measureof theclaimants'averageweeklyearningsor the gross backpay each would haveearned during the four calendar quarters involved in thebackpay period.3 However, it claimed the right to litigatethe question whether the claimants had made a diligentsearchfor work tomitigatetheirloss of earningsduring thebackpay period. Over the General Counsel's objections, Ipermitted Respondent to examine the claimants as to theirefforts to find new employment, even though the Board'sOrder mentionedonly theamount of net interim earningsas raising a question of fact to be resolved at a hearing. Itseemed to me from footnote 2 of the Order,quoted above,that its intent was to allow Respondent to litigate thosematters which were not within its knowledge prior to thehearing and which could be developed only through thetestimony of the claimants.As the claimants were presentat the hearing,under subpoena by the Respondent, I con-sidered it unduly restrictive of Respondent's right to anexact determination of what it owed, to limit its examina-tion to the claimants' actual interim earnings, and to disre-gard the loss of potential earningscaused by a lack of dili-gence in seeking other employment .4Finally,I ruled at the hearing that Respondent could notintroduce evidence as to its insolvency or inability to satis-3 Both claimants were wrongfully discharged on August16, 1971, andwere offered reinstatement on June2, 1972.4 In his closing argument,the General Counsel relied on two cases for theproposition that a respondent whose answer to a backpay specification doesnot specifically plead a claimant'swillful loss of earnings as a defense Isprecluded from litigating it at the hearing. InThe Carter-Jones Lumber Com-pany,198 NLRB1036 (1972),the Administrative Law Judgeso held, butalso noted that in fact the respondent had been permitted to cross-examinethe backpay claimant regarding the matter,and had failedto prove that theclaimant had shown any lack of diligence in seeking other employment. InSouthlandManufacturing Corp.,193 NLRB 1036, fn. 3 (1971), the Board alsoreferred to respondent's failure specifically to plead a willful loss of earningsin its answer,but noted that such failure was particularly prejudicial sincethe General Counsel and chargingparty were therebydenied advance no-tice alerting them to have the backpay claimants availableto testify on theirsearch for employment.Here,on the contrary, the backpayclaimants wereavailable to testify at the hearing,and the GeneralCounselknew before thehearing opened that Respondent intended to offer evidence in mitigation ofits liability.fy any backpay claim. Obviously, the only purpose of abackpay proceeding is to fix the amounts due those againstwhom Respondent has discriminated. Thereafter, the rela-tive priorities between backpay claimants and other cred-itors can be determined in some forum with jurisdictionover insolvency matters.The Claimants' Search for WorkHurry and Smith, the two backpay claimants, had beenemployed as nurses aides at Respondent's nursing home inCovington, Kentucky. At the time of her discharge, Hurrylived in Covington and was able to walk to work. Smiththen lived in Alexandria, Kentucky, and her husband, whoalso worked in Covington, was able to drive her to her job.Covington is just across the Ohio River from Cincinnati,and within its metropolitan area. Alexandria is a few milesfrom Covington.The backpay specification shows no net interim earningsfor Hurry for the last two quarters of 1971, while her earn-ings for the first two quarters of 1972 are just slightly lessthan what she would have earned from Respondent. Heremployment in 1972 was with the Baptist ConvalescentCenter, Newport, Kentucky, and she got there by ridingwith a friend. Hurry did not own a car in 1971 and 1972.As for Smith, her only interim earnings during the fourquarters of her backpay period occurred in the last quarterof 1971, when she earned $125 while working irregularlyforHeringer's Restaurant in Newport, Kentucky, doingmiscellaneous cleaning work. There is no evidence as tohow Smith got from her home in Alexandria to Newportfor the 14 days or so that she worked there. She testifiedthat she did not have a driver's license, so presumably sheused public transportation or relied on someone to driveher.Respondent argues generally that neither Hurry norSmith made. a reasonable effort to seek work during thetimes each was totally unemployed. It points out that bothwere experienced nurses aides, that there are a number ofnursing or convalescent homes and hospitals in the North-ern Kentucky area where they lived, and an even largernumber of such establishments in Cincinnati. It argues thatthe backpay claimants did not make a sufficient effort tofind work for which they were qualified, noting that neitherhad ever phoned or personally visited such institutions inCincinnati to inquire about employment there.The testimony shows that there is bus service betweenCovington and Cincinnati, as well as bus service from thedowntown terminal to all parts of the city. Both claimantsadmitted that they had not applied to nursing homes orhospitals in Cincinnati, explaining it by the fact that theywere unfamiliar with the city, and that it was expensive touse public transportation, since there are two fares eachway. Neither has been to Cincinnati more than a few timesin her life. Considering that they were middle aged womenwho have lived most of their lives in small communities, Ican understand their reluctance about using public trans-portation with its expense, the travel time involved, and thepossibility that they might have to work late shifts whensuch service might be infrequent or unavailable. It is truethat daily commuting from the suburbs into a large city iscommonplace for millions of people, but for those who 452DECISIONSOF NATIONALLABOR RELATIONS BOARDhave worked in communities comparable in size to thosethey live in, it can be excessively burdensome. I thereforehold that Hurry and Smith were not obligated to try tomitigateRespondent's backpay liability by looking forwork in nursing homes or hospitals in Cincinnati.Furthermore, the testimony of the administrator of theGarrard Home that he was familiar with the labor marketin the area's nursing homes, and that they had a high turn-over rate in 1971 and 1972, does not prove that the claim-ants would have found jobs if they had applied, or that theterms, conditions, or location of available employmentwere such that they would have failed in their duty to miti-gate their losses had they refused such jobs .5Respondent also asserts that Hurry failed to look forwork for some time in 1971 because she had no one to takecare of her preschool age child. Hurry testified that she hadsought employment after her discharge in August 1971 attwo hospitals in Covington and at some manufacturingplants in the Northern Kentucky area, before she eventu-ally found work at the Baptist Convalescent Center, New-port,Kentucky, in the first quarter of 1972. She said thatwhile she worked for Respondent, her aunt had taken careof her youngest child, and had done the same service forher when she went back to work in 1972. At some unspeci-fied time in 1971, her aunt had applied for a disabilitybenefit.Respondent assumes that the aunt was unable tocare for Hurry's child in 1971, but I am not satisfied thatthat is what Hurry's testimony amounts to. After sayingthat her aunt had taken care of the child while she wasworking for the Baptist Convalescent Center in 1972, shewas asked by Respondent's counsel if there was a period oftime when her aunt was unable to do so, and she admittedthat there was such a time. However, from her answer tothe next question, it appears that it may have been in 1972that her aunt was disabled. In any event, in view of the factthat Hurry had applied for work at more than four or fiveplaces whose names she could recall, in the last two quar-ters of 1971, I am not satisfied that Respondent has borneits burden of proving that her failure to find work duringthat period was caused solely by any difficulty she mayhave had in finding someone to take care of her child. Itherefore find that the net backpay claimed in the backpayspecification forHurry, amounting to $1400.65, is theamount due her.Smith testified that she had applied for work at a nursinghome, a restaurant (other than the one where she workedtemporarily in December 1971), the company where herhusband worked, and a few clothing manufacturing plants.She applied at some of these places shortly after her dis-charge in August 1971. She admitted that after her tempo-rary job at Heringer's Restaurant ended in December 1971,she did not look for work until May 1972, when she ap-plied at Dunlap's (not otherwise identified) and at anotherfirm.Itmay well be that Smith was confused about dates and3Dorn's Transportation Company, Inc,181 NLRB 403, 404 (1970).the sequence of events, since she testified that she had notlooked much for work after being let go at Heringer's be-cause right after that she had gotten an offer of reinstate-ment from Respondent. In fact, as shown by the backpayspecification and by the testimony, she was laid off atHeringer's in December 1971, and was not offered rein-statement by Respondent until early in June 1972. If theGeneral Counsel had seen fit to question Smith, after herexamination by Respondent, her confused recollectionmight have been set straight, but the General Counsel pre-ferred to stand firm on his position that all evidence re-garding due diligence in seeking work should have beenrejected. The result is that Smith's testimony now showsthat she did not apply for work from January throughApril 1972. An unexplained failure to look for work duringthe 4 months after her temporary job at Heringer's ended,shows an unreasonable lack of diligence, in my opinion, inmitigating her loss of income .6 I shall therefore recommendthat Smith's net backpay for the first quarter of 1972, in theamount of $804.70 be disallowed, and that her net backpayfor the second quarter of 1972 be reduced by $247.60 (herweekly rate of $61.90 for each week of April).In summary, I find the backpay due Smith to be $137.74,computed as follows:Qtrs.GrossBackpayNetInterimEarningsNetBack a1971-3$408.54none$408.541971-4804.70$125.00679.701972-1nonenonenone1972-2309.50none309.50$1522.74$125.00$1397.74ORDER7Upon the basis of the foregoing findings and conclu-sions, it is ordered that Garrard Convalescent Home, In-corporated, its officers, agents,successors and assigns shallpay to the employees involved in this proceeding, as netbackpay, the amounts set forth opposite their names:Lula Hurry$1,400.65Ethel Smith$1,397.74Interestis to be added at the rate of 6 percent per annumon the respective amounts of backpay, computed quarterly,and the net backpay awards are to be reduced by such taxwithholdings as are required by Federal and State laws.6Cornwell Company, Inc,171 NLRB 342, 344(June Hopper) (1968).7 In the event no exceptions are filedas provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board the findings,conclusions, and Supplemental Order herein shall, asprovidedin Section102.48 of the Rules and Regulationsbe adoptedby the Board and becomeits findings, conclusions and SupplementalOrder,and all objections theretoshall be deemed waived for all purposes.